Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .    
         Non-Final Rejection 

The Status of Claims:
Claims 1-10 are pending. 
Claims 1-10 are rejected. 


DETAILED ACTION
1. 	Claims 1-10 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of PCT/CN2019/070763 01/08/2019, which claims a foreign priority document, CHINA 201810284657.3 04/02/2018, which is not in the file.
    Drawings
3.         The drawings filed on 4/15/20 are accepted by the examiner. 
        IDS
4.          None. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “ the cell line overexpressing the TRPV3 “  in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends to make the current claim being dependent on claim 6.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the claimed drug such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that .
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before psoriasis occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) There is no working example of such a preventive procedure in man or animal in the specification.  3) The claims rejected are drawn to clinical preventative medicine and are therefore physiological in nature.  4) The state of the art is that no general procedure is art-recognized for determining which patients generally will become the patients with psoriasis before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in psoriasis diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of psoriasis diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent psoriasis generally.  That is, the skill is so low that no compound effective generally against psoriasis disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by any drug or  any TRPV3 inhibitors.
The Examiner suggests deletion of the word “preventing” from the claims.

.	Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for administrating any drug on a subject needed for preventing or treating psoriasis by targeting a transient receptor potential cation channel TRPV3.

The specification falls short because data essential for administrating any drug on a subject treating psoriasis is not described in the specification. In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining 
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

Claim 1 recites the following:

    PNG
    media_image1.png
    182
    1152
    media_image1.png
    Greyscale



The State of the Prior Art

The state of the prior art are in the followings:
According to the Wikipedia , it describes that while no cure is available for psoriasis,[46] many treatment options exist. Topical agents are typically used for mild disease, phototherapy for moderate disease, and systemic agents for severe disease.[68] There is no evidence to support the effectiveness of conventional topical 
Chong et al (US2011/0144135 A1) teaches TRPV3 antagonists can be used as part of a prophylaxis or treatment for a variety of disorders and conditions, including, but not limited to, acute and/or chronic pain, touch sensitivity, burns, inflammation, diabetic neuropathy, psoriasis.
Rosenbloom et al (US 2003/0105031 A1) teaches a method for the reduction or treatment of reactive and inflammatory dermatoses comprising consisting of eczema and psoriasis using a composition which comprises a therapeutically effective amount of one or more flavonoids such as , and, optionally, a pharmaceutically acceptable carrier. 
However, there are no conclusive data which allow an approval for treating psoriasis by using any drug or all drugs.
The amount of direction or guidance present

The direction present in the instant specification is that any drugs can be used to treat psoriasis. However, the specification is silent and fails to provide guidance as to whether psoriasis would require all kinds of drugs in order to treat the patient, i.e. the specification fails to provide a correlation between all kinds of drugs and  the patient with psoriasis.  Also, there is no direction and guidance for how psoriasis would be cured by using any claimed drugs.
The presence or absence of working examples


But there are no other specific drugs described in the specification, which can have pharmacological data regarding the treatment of psoriasis. Thus, the specification fails to provide sufficient working examples as to how psoriasis can be treated by all kinds of drugs in the subject, i.e. again, there is no direct correlation between all kinds of drugs and psoriasis.
The breadth of the claims

	The breadth of the claim is that any drugs can be used to treat psoriasis mentioned in the above, without regards as to the side-effect of any drugs on  various types of psoriasis.
The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of drugs would be benefited to the patient with psoriasis  in the consideration of tje affect of the claimed drugs.
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which drugs would benefit the patient with psoriasis from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the claimed drugs for treatment of psoriasis.  As a result, necessitating one of skill to 
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which drugs encompassed in the instant claims can be applied for treating psoriasis, with no assurance of success.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (US2011/0144135 A1) in view of Rosenbloom et al (US 2003/0105031 A1) and  Wikipedia ( .Psoriasis, April , 2017, p.1-13).

Applicant claims the followings:
1.. A method for preventing or treating psoriasis comprising a step of administrating a drug on a subject needed for preventing or treating psoriasis by targeting a transient receptor potential cation channel TRPV3.  
52. The method according to claim I, wherein the drug reduces expression and/or activity of the TRPV3 in skin inflammation.  
3. The method according to claim 1, wherein the drug is a TRPV3 inhibitor.  
4. The method according to claim 3, wherein the TRPV3 inhibitor comprises reversible. irreversible, competitive, non-competitive or anti-competitive inhibitors or channel blockers.  
105. The method according to claim 1, wherein the psoriasis is selecting for a group consisting of psoriasis vulgaris, pustular psoriasis, psoriatic erythroderma and psoriatic arthritis.  
6. The method according to claims 1, wherein the drug is screened and verified by a cell line overexpressing the TRPV3.  
7. The method according to claim 5, wherein the cell line overexpressing the TRPV3 comprises a 15tool cell obtained by plasmid transfection or virus infection that stably expresses the TRPV3.  
8. The method according to claims 1, wherein the drug is Scutellarein.  

10. The method according to claim 8, wherein the disease is psoriasis.  
20
Determination of the scope and content of the prior art
Chong et al teaches TRPV3 antagonists can be used as part of a prophylaxis or treatment for a variety of disorders and conditions, including, but not limited to, acute and/or chronic pain, touch sensitivity, burns, inflammation, diabetic neuropathy, psoriasis(see page 5, a paragraph#0044)
One such channel is the Transient Receptor Poten­tial V3 (TRPV3) channel. TRPV3  as in the instant claim 1 is a calcium permeable channel, specifically a calcium pem1eable non-selective cat­ion cham1el. In addition to calcium ions, TRPV3 channels are permeable to other cations, for example sodium. (see page 1, a paragraph#0003)
Current treatment for neuropathic pain includes tricyclic antidepressants, anticonvulsants, Na+ channel blockers as in the instant claim 4. (see page 32, a paragraph#0351)

 Examples of retinoids that be administered with the subject TRPV3 inhibitors, e.g., where the TRPV3 inhibitor can be used to reduce the pain and/or inflammatory effect of the retinoid as in the instant claims 2 and 3, include, but are not limited to, compounds such as retinoic acid (both cis and trans), retinal, adapalene, vita­min A and tazarotene. Retinoids are useful in treating acne, psoriasis, rosacea, wrinkles and skin cancers and cancer pre­cursors such as melanoma and actinic keratosis.(see page 35, a paragraph#0385)

The instant invention, however, differs from the prior art in that targeting a transient receptor potential cation channel TRPV3; the type of psoriasis disorders is unspecified and the use of Scutellarein to treat a disease caused by function enhancement/expression increase of the TRPV3 is unspecified in the prior art.

Rosenbloom et al (US 2003/0105031 A1) teaches a method for the reduction or treatment of reactive and inflammatory dermatoses comprising consisting of eczema and psoriasis using a composition which comprises a therapeutically effective amount of one or more flavonoids such as scutellarein , and, optionally, a pharmaceutically acceptable carrier. 
1. A method for the reduction or treatment of reactive and inflammatory dermatoses comprising the step of administering, to a human afflicted by at least one dermatosis selected from the group consisting of reactive and inflammatory dermatoses, a composition which comprises a therapeutically effective amount of one or more flavonoids, and, optionally, a pharmaceutically acceptable carrier. 
2. The method of claim 1, wherein the composition is administered topically. (see page 9, claims 1-2)
3. A method as claimed in claim 2, wherein the flavonoids are selected from the group consisting of: 1,2,3,6-tetra-o-gallyol-β-d-glucose; 2′o-acetylacetoside; 3,3′,4-tri-o-methyl-ellagic acid; 6,3′,4′-trihydroxy-5,7,8-trimethoxyflavone; 6-hydroxy-luteolin; 6-hydroxykaempferol-3,6-dimethyl ether; 7-o-acetyl-8-epi-loganic acid; acacetin; acetoside; acetyl trisulfate quercetin; amentoflavone; apigenin; apiin; astragalin; scutellarein; as in the instant claim 8 , sideritoflavone; sophoricoside; sorbarin; spiraeoside; trifolin; vitexin; wogonin, and pharmaceutically acceptable salts thereof. 
23. The method of claim 2, wherein the dermatosis is selected from the group consisting of eczema and psoriasis as in the instant claim 10. (see page 10, claims 3 and 23).

Furthermore, Wikipedia teaches that psoriasis is a long-lasting autoimmune disease which is characterized by patches of abnormal skin.[3] These skin patches are typically red, itchy, and scaly. They may vary in severity from small and localized to complete body coverage.  Injury to the skin can trigger psoriatic skin changes at that spot, which is known as the Koebner phenomenon.
five main types of psoriasis: plaque, guttate, inverse, pustular, and erythrodermic as in the instant claim 5.. Plaque psoriasis, also known as psoriasis vulgaris, makes up about 90% of cases. It typically presents with red patches with white scales on top. Areas of the body most commonly affected are the back of the forearms, shins, around the navel, and the scalp. Guttate psoriasis has drop-shaped lesions. Pustular psoriasis presents with small non-infectious pus-filled blisters.[7] Inverse psoriasis forms red patches in skin folds. Erythrodermic psoriasis occurs when the rash becomes very widespread, and can develop from any of the other types. Fingernails and toenails are affected in most people at some point in time. This may include pits in the nails or changes in nail color
Psoriasis is generally thought to be a genetic disease which is triggered by environmental factors. In twin studies, identical twins are three times more likely to both be affected compared to non-identical twins; this suggests that genetic factors predispose to psoriasis. Symptoms often worsen during winter and with certain medications such as beta blockers or NSAIDs. Infections and psychological stress may also play a role. Psoriasis is not contagious. The underlying mechanism involves the immune system reacting to skin cells. Diagnosis is typically based on the signs and symptoms.
There is no cure for psoriasis. However, various treatments can help control the symptoms.These treatments may include steroid creams, vitamin D3 cream, ultraviolet light, and immune system suppressing medications such as methotrexate. About 75% of cases can be managed with creams alone.The disease affects 2–4% of the [3] The disease may begin at any age.] Psoriasis is associated with an increased risk of psoriatic arthritis, lymphomas, cardiovascular disease, Crohn's disease, and depression. Psoriatic arthritis as in the instant claim 5 , affects up to 30% of individuals with psoriasis.(see page 1)

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed targeting a transient receptor potential cation channel TRPV3; the type of psoriasis disorders is unspecified and the use of Scutellarein to treat a disease caused by function enhancement/expression increase of the TRPV3.
2. The difference between the instant application and the applied Chong et al  art is that the Chong et al does not expressly teach the claimed targeting a transient receptor potential cation channel TRPV3; the type of psoriasis disorders is unspecified and the use of Scutellarein to treat a disease caused by function enhancement/expression increase of the TRPV3. The deficiencies of the Chong et al  is partially cured by the Rosenbloom et al.
3. The difference between the instant application and the applied Rosenbloom et al prior art is that the Rosenbloom et al does not expressly teach targeting a transient receptor potential cation channel TRPV3. The deficiency of the Rosenbloom et al is cured by the Chong et al.

4. The difference between the instant application and the applied Wikipedia prior art is that the Wikipedia does not expressly teach targeting a transient receptor potential cation channel TRPV3. The deficiency of Wikipedia is partially cured by the Chong et al and Rosenbloom et al.

 
Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claim 1,  with respect to the lack of disclosing
targeting a transient receptor potential cation channel TRPV3; the type of psoriasis disorders. 
Chong et al does teach that TRPV3 antagonists can be used as part of a prophylaxis or treatment for a variety of disorders and conditions, including, psoriasis(see page 5, a paragraph#0044). TRPV3l is the Transient Receptor Potential V3 (TRPV3) channel. is a calcium permeable channel, specifically a calcium pem1eable non-selective cat­ion channel. In addition to calcium ions, TRPV3 channels are permeable to other cations, for example sodium. (see page 1, a paragraph#0003). From these teachings, it seems reasonable to assume that TRPV3 antagonists can target the transient receptor potential cation channel TRPV3. Therefore, the Chong et al is very relevant to the claimed invention.

Regarding the instant Claim 9, with respect to the lack of disclosing
TRPV3 antagonists can be used as part of treatment for psoriasis; from this teaching, it can be inferred that one of the causative reasons for getting  psoriasis can be explained by the function enhancement/expression increase of the TRPV3. Furthermore, Rosenbloom does describe that the method for the reduction or treatment of reactive and inflammatory dermatoses such as psoriasis using a composition comprising scutellarein. Therefore, the Chong and Rosenbloom et al  are very relevant to the claimed invention.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Chong expressly teaches TRPV3 inhibitors can be used as part of a prophylaxis or treatment for psoriasis; similarly, Rosenbloom does disclose the method for the reduction or treatment of reactive and inflammatory dermatoses such as psoriasis using a composition containing  Scutellarein. Furthermore, Wikipedia explicitly explains that there are five main types of psoriasis: plaque, guttate, inverse, pustular, and erythrodermic known as to the medical field. 
Both of Chong and Rosenbloom prior art are commonly related to each other with respect to the treatment of psoriasis by using either TRPV3 inhibitors or Scutellarein; moreover, Wikipedia does describe that , among five main types of psoriasis, plaque psoriasis known as psoriasis vulgaris, makes up about 90% of cases.
.(see page 1 , the second paragraph).
Scutellarein as an alternative treatment tool along with Wikipedia’s teaching about the common form of psoriasis known as psoriasis vulgaris into the Chong treatment method for the skin treatment. This is because the skilled artisan in the art would expect such a combined prior art teachings to be successful and feasible as guidance shown in the prior art.


Conclusion
	
Claims 1-10 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/10/2021